Citation Nr: 0125632	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which granted service connection for PTSD and rated it 
50 percent disabling.  

By May 2001 rating decision, the RO denied service connection 
for a heart condition claimed secondary to his service-
connected PTSD.  The veteran initiated an appeal in June 
2001.  As a statement of the case on this matter has not been 
issued, additional action by the RO is required as set forth 
below in the Remand portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).


FINDING OF FACT

The veteran's PTSD is manifested by no more than nightmares, 
insomnia, intrusive thoughts, depression, anxiety, 
flashbacks, exaggerated startle response, isolation, and 
suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for the 
veteran's PTSD have been met for the entire appeal period.  
38 U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130 Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained VA medical 
records, arranged for a travel Board hearing, informed him of 
the type of evidence necessary to substantiate his claim, 
issued a statement of the case and supplemental statement of 
the case, and arranged for a comprehensive VA psychiatric 
examination.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under VCAA.  
As the RO fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 
4 Vet. App. 384 (1993).  

Factual Background

The veteran served in combat during the Korean Conflict.  In 
August 1999, he filed a claim of service connection for PTSD.  

An August 1999 psychology intake note from the Beaumont 
Outpatient Clinic indicated a long history of sleep 
disturbances.  He reported intrusive thoughts, nightmares, 
hyperarousal, avoidance of high stimuli settings, and 
avoidance of images of war, to include movies, news, and 
explosive sounds.  He indicated that he did not think that he 
would leave Korea alive.  He related prolonged social 
avoidance, depression, irritability, excessive guilt, crying 
spells, anxiety, and suicidal ideation.  His affect was 
constricted, and his mood was depressed.  His attention, 
concentration, short and long-term memory were grossly 
intact.  There was no evidence of psychosis or homicidal 
ideation.  His insight and judgment were intact.  The 
examiner noted symptoms of anxiety, hyperarrousal, recurrent 
intrusive memories and thoughts, distress when exposed to 
stimuli associated with traumatic events, and an exaggerated 
startle response.  The diagnosis was chronic PTSD and 
dysthymic disorder.  A global assessment of functioning (GAF) 
score was 50.  

A November 1999 VA progress note indicated that he reported a 
long history of PTSD symptoms associated with his combat 
service in Korea.  He was injured in a fall when his unit was 
under heavy mortar attack.  He reported nightmares and 
intrusive thoughts of when he was nearly killed in Korea.  He 
stated that his symptoms worsened with time.  On objective 
examination, his attention and concentration were 
compromised, and his affect was sad and tearful.  His mood 
was moderately depressed.  His thought process was logical 
and goal directed.  The diagnosis was PTSD with a GAF score 
of 45.  

Another November 1999 VA progress note indicated that he 
reported combat related nightmares, excessive startle 
reaction, anxiety in public places, intrusive thoughts about 
war, irritability, and mood swings.  He had been experiencing 
those symptoms since discharge from the Army.  His speech was 
logical, and coherent.  He began to weep when thinking about 
Korea and stated that his chest hurt after discussing the 
experience.  Although he denied actual suicidal intent, he 
did think that life was not worth living.  

On June 2000 VA psychiatric examination, the veteran reported 
night time awakenings and jumping out of bed screaming, like 
he was "back there in Korea."  He reported heart 
palpitations and crying spells.  He could not stand crowds 
and preferred being around his family.  For years, he 
reported staying busy in order to avoid thinking about Korea.  
He reported suicidal ideation.  His wife indicated that he 
was sensitive to footsteps and noise and that he would send 
her to answer the door because he was too afraid to do so 
himself.  He stated he had no social relationships outside 
the home, and that he had a hard time getting close to 
people.  He reported that he was easily startled, and had 
insomnia, loss of appetite, low energy, feelings of guilt, 
impaired concentration, irritability, and felt hopeless and 
worthless.  He stated that he was depressed, but did enjoy 
doing projects around the house.  He spent the rest of his 
time watching television.  He stated that he had been married 
to the same woman for 50 years and that he had nine children 
and 10 grandchildren.  He told the examiner that he only 
socialized within the family.  

On objective examination, the examiner noted that he was 
cooperative but tense and guarded.  His mood was depressed.  
His speech was fluent and coherent, and there was no evidence 
of any loosening of associations.  His thought process was 
logical and goal directed, and he denied suicidal or 
homicidal ideation.  He did not suffer from delusions or 
hallucinations.  His cognitive function was remarkably intact 
considering the fact that he was 70 years old.  Is insight 
and judgment were fair.  The examiner diagnosed chronic PTSD 
and depression and assigned a GAF of 55.  

In his August 2000 substantive appeal, he indicated that his 
PTSD caused health problems.  He stated that he often thought 
of killing himself when thinking about his experiences in 
Korea.

In August 2001, he testified at a hearing before the 
undersigned that he typically "stayed home."  His wife 
confirmed that he preferred to stay home.  He stated that he 
had nightmares and flashbacks "all the time" and said that 
he "remember[ed] everything too much."  His wife testified 
that he was always depressed and had trouble sleeping three 
to four times a week.  She stated that he talked in his 
sleep.  She also indicated that he enjoyed the company of his 
family and grandchildren.  However, he did not socialize 
outside the family and never wanted to run errands or engage 
in activities outside the house.  He went to Mass on 
Saturdays because it was less crowded than Sunday Mass.  He 
indicated that he did not go to the movies.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:  

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id., see Carpenter, 
supra.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  Id.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

The veteran suffers from symptoms such as nightmares, 
intrusive thoughts, crying spells, insomnia, and exaggerated 
startle response.  He does not like to leave the house or 
socialize with people outside of his immediate family.  He 
avoids crowds and even attends Saturday Mass because it is 
less crowded than Sunday Mass.  He is depressed and anxious 
and thinks of suicide, although he states that he has no 
actual plan to carry out a suicide.  His GAF score has 
fluctuated between 45 and 55, indicative of moderate to 
serious symptoms.  

In light of the nature of his symptoms, an evaluation of 70 
percent is warranted.  He suffers from occupational and 
social impairment with deficiencies in most areas.  Along 
with suicidal ideation, he is chronically depressed and 
anxious, and although he appears to enjoy the company of his 
family, he cannot form relationships with those on the 
outside.  He cannot function independently due to his very 
strong reluctance to leave the house.  

Although his symptoms are acute, a higher evaluation of 100 
percent is not warranted.  A rating of 100 percent represents 
total occupational and social impairment with such symptoms 
as gross impairment of thought process, persistent 
hallucinations, disorientation as to time and place, memory 
loss, etc.  In August 1999, his attention, concentration, and 
short and long-term memory were grossly intact.  He had good 
insight and judgment, and there was no evidence of psychosis.  
His thought process was described as logical, goal directed, 
and coherent.  On June 2000 VA psychiatric examination, the 
examiner opined that his cognitive function was remarkably 
intact for a man of 70.  A November 1999 VA progress note 
indicated that his attention and concentration were 
compromised.  However, that observation appears to have been 
an aberration and inconsistent with professional observations 
on other occasions.  

An evaluation of 100 percent would require very severe 
symptoms from which the veteran, fortunately, does not 
suffer.  His behavior was never described as inappropriate, 
he has never suffered from delusions or hallucinations, and 
his mental faculties are intact.  His memory in 
uncompromised, and although he does not like to leave house, 
he does enjoy undertaking household projects.  

In summary, a 70 percent rating for his PTSD is deemed 
appropriate for the entire appeal period, as his symptoms 
have not fluctuated to a great extent during that time.  See 
Fenderson, supra.  The veteran is entitled to the highest 
rating available to him under the schedule, as well as to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.  However, even under those standards, a rating in 
excess of 70 percent cannot be justified due to the lack of 
the very severe symptoms that would have to be present in 
order for a 100 percent evaluation to be granted.  

	
ORDER

An evaluation of 70 for the veteran's PTSD is granted.


REMAND

By May 2001 rating decision, the RO denied service connection 
for a heart condition, claimed as secondary to service-
connected PTSD.  The veteran submitted a notice of 
disagreement in June 2001; however, the RO did not issue a 
statement of the case regarding this issue.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue same is 
a procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further clarification of the evidence or correction 
of a procedural defect is needed for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Thus, the Board must remand the 
veteran's back claim for preparation of a statement of the 
case.  See VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

The RO must issue a statement of the 
case, containing all applicable law and 
regulations, on the issue of service 
connection for a heart disability claimed 
as secondary to service-connected PTSD, 
to include consideration of 38 C.F.R. § 
3.310(a) (2001) and Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran should 
be advised of the time period in which to 
perfect his appeal.  38 C.F.R. 
§ 20.302(b) (2001).  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical & Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

